IN THE COURT OF APPEALS OF IOWA

                                 No. 3-1226 / 13-1054
                                 Filed March 12, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KASHIA NICOLE MYRICK,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



      Kashia Nicole Myrick appeals her sentence for assault causing injury.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Michael J. Walton, County Attorney, and Will R. Ripley, Assistant

County Attorney, for appellee.



      Considered by Doyle, P.J., and Tabor and Bower, JJ.
                                           2



BOWER, J.

       Kashia Nicole Myrick appeals her sentence for assault causing injury.

She claims the district court abused its discretion by failing to defer judgment and

by failing to give adequate reasons for the sentence as required by Iowa Rule of

Criminal Procedure 2.23(3)(d). Because the record Myrick provides is insufficient

to properly review the district court’s actions, we affirm.

I.     Background Facts and Proceedings

       Kashia Nicole Myrick entered a written plea of guilty to one count of

assault causing injury on June 6, 2013. On the same date, the State filed a

memorandum of plea agreement recommending a fine of $315 and 120 days in

jail, with all days suspended, as well as restitution, court costs, and court-

appointed attorney’s fees. Myrick did not sign the memorandum. Myrick did sign

a written application to waive motion in arrest of judgment and the district court

proceeded to immediate sentencing, imposing the sentence suggested by the

State in the memorandum. No transcript of the hearing was provided by Myrick

on appeal. She now claims the district court abused its discretion in failing to

defer judgment, and erred in failing to provide sufficient reasons for the sentence.

II.    Standard of Review

       We review the district court’s sentencing decision for errors at law and will

not disturb the sentence imposed unless there is an abuse of discretion or a

defect in the sentencing procedure. State v. Formaro, 638 N.W.2d 720, 724

(Iowa 2002).
                                          3



III.   Discussion

       Myrick claims there was both an abuse of discretion and an improper

sentencing procedure.      The record provided on appeal is limited.          We are

provided only with the memorandum of plea agreement, the written guilty plea,

and the written judgment and sentence. The judgment and sentence form gives

few reasons for imposing the sentence: “The reasons for this sentence are the

defendant’s prior criminal history, or lack thereof, age and circumstances, to

maximize rehabilitation of the defendant and deter future misconduct.” We have

not been provided a transcript of the sentencing hearing.1 On nearly identical

facts, our supreme court held when the defendant has failed to provide an

adequate record for review of the district court’s decision “we will not speculate

as to what took place.” See State v. Mudra, 532 N.W.2d 765, 767 (Iowa 1995).

The lack of a record on appeal is of Myrick’s own doing. “It is a defendant’s

obligation to provide this court with a record affirmatively disclosing the error

relied upon.” Id. at 766. By failing to do so, Myrick voluntarily waived her claims

of error. Id.

       AFFIRMED.

       Tabor, J., concurs; Doyle, P.J., writes separately.




1
  In addition to providing us with a transcript, Myrick had other options that may have
allowed us to review what transpired during the sentencing hearing. Iowa Rule of
Appellate Procedure 6.806 allows a party to provide a statement of proceedings when
the transcript is unavailable. Our rules of criminal procedure also allow for a bill of
exceptions. See Iowa R. Crim. P. 2.25. Myrick did not take advantage of any of these
available means.
                                         4



DOYLE, P.J. (writing separately)

       I concur, but I write separately to address the inadequacies of the pre-

printed judgment and sentence form utilized in this case. The form included the

following statement:

              The reasons for this sentence are the defendant’s prior
       criminal history, or lack thereof; age and circumstances; to
       maximize rehabilitation of the defendant and deter future
       misconduct. Other reasons: [This area was left blank].

       Forms are neat if complete, but this statement, without more, is wholly

insufficient and fails to meet the requirements of Iowa Rule Criminal Procedure

2.23(3)(d) (requiring court to state reasons on the record for imposition of a

particular sentence). To be sure, the court’s statement need not be detailed; only

a cursory explanation is needed so long as the appellate court has enough of an

indication that the court exercised its discretion. State v. Barnes, 791 N.W.2d

817, 827 (Iowa 2010). However, this form’s generic language does not even rise

to the level of a “cursory explanation.” Furthermore, the form’s language is not

tied to the sentencing decision. See State v. Lumadue, 622 N.W.2d 302, 305

(Iowa 2001) (stating the court should give a “rationale relating to this offense, and

this defendant’s background”); State v. Dvorsky, 322 N.W.2d 62, 67 (Iowa 1982)

(“We have said that the nature of the offense; the attendant circumstances; and

the defendant’s age, character, propensities, and chances of reform are ‘minimal

essential factors’ to be considered when exercising sentencing discretion.”).

       A court that relies solely upon this form’s boilerplate for explanation of the

sentence it imposes, without more, skates on thin ice. When the reasons for a

particular sentence are not established by the record, we are normally required to
                                          5



remand the case for resentencing. See State v. Alloway, 707 N.W.2d 582, 585

(Iowa 2006), overruled on other grounds by State v. Johnson, 784 N.W.2d 192,

197-98 (Iowa 2010). But here, we are not required to remand because Myrick

voluntarily waived her claims of error.